DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 was previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-3 & 5-18 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments have obviated these 112(a) rejections.
Claims 1-3 & 5-18 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendments have obviated these 112(b) rejections.

Response to Arguments
Applicant’s arguments with respect to the previous rejections under Fukanuma et al. have been fully considered and are persuasive.  Therefore, the Fukanuma rejection has been withdrawn. 

Applicant’s arguments with respect to the previous rejections under Takayuki et al. and Fujita et al. have been fully considered but are not persuasive.   The Examiner’s responses can be seen below.
Takayuki fails to disclose or suggest that the feature of "a sealing device is provided in or on one of a first end surface of the first non-orbiting wrap portion and the first covering portion, and is spaced from the other of the first end surface and the first covering portion by a predetermined gap," as recited in claim 1. Instead, Takayuki teaches that the sealing device 39, 40 is in contact with the other's end plate 211, 201.  Under the teaching of Takayuki, those skilled in the art would not consult Fujita and modify the compressor of Takayuki to separate the sealing device 39, 40 from the other's end plate 211, 201 by a predetermined gap”, the Examiner respectfully disagrees.  Applicant ultimately alleges that those skilled in the art would not modify Takayuki with Fujita’s teachings to provide a gap between Takayuki’s seal 39 and the orbiting scroll end plate 211.  However, it appears that Applicant has misunderstood the proposed combination.  The rejection does not suggest to provide a gap between Takayuki’s seal 39 and the orbiting scroll end plate 211.  Instead, the rejection suggests to adjust the length of Takayuki’s projection “P” so as to provide a 30 μm gap between it and the orbiting scroll end plate 211.  In providing this modification to Takayuki’s projection “P”, improved sealing would result by now providing not only the original contact seal 39, but also now providing an additional 30 μm oil seal/gap between projection “P” and the opposing scroll end plate 211.  As noted in the previous rejection, Fujita makes clear that a 30 μm gap between a set of scroll wrap tips and an opposing end plate is an ideal gap size because it is not too small to prevent smooth revolutions of the scrolls but is not too large to allow fluid leakage while also improving the compression ratio of the scroll compressor at low manufacturing.  Given these facts, the Examiner respectfully maintains that the proposed combination is proper so as to improve the sealing in Takayuki, and thus, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “Even if those skilled in the art would combine Fujita with Takayuki, they could not arrive at the subject matter claimed in claim 1 since Fujita fails to disclose or suggest that a sealing device is provided in or on one of a first end surface of the first non-orbiting wrap portion and the first covering portion, and is spaced from the other of the first end surface and the first covering portion by a predetermined gap.  In Fujita, the tip clearances 51, 52 shown in Figs. 3A to 3C correspond to the parts A and B shown in Fig. 2 (reproduced below). As shown in Fig. 2 of Fujita, the part A, B includes a non-orbiting wrap portion at a radially inner side always covered by the orbiting scroll end plate during operation of the scroll compressor. That is, Fujita is silent in providing a sealing device in or on a non-orbiting wrap portion at a radially outer side periodically covered by the orbiting scroll end plate during operation of the scroll compressor”, the Examiner must respectfully disagree.  In this instance, Applicant appears to be arguing the references individually without regard to the proposed combination as a whole.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant’s argument regarding Fujita alone appears to be irrelevant as it relates to the proposed combination at hand.  As noted in the previous rejection, Takayuki already provides the non-orbiting and orbiting scrolls including the first and second non-orbiting wrap portions (and their respective overlaps) as claimed.  As such, Fujita has not been applied for teaching these structures or arrangements.  Instead, Fujita has been applied merely for his teaching that a 30 μm gap between a set of scroll wrap tips and an opposing end plate is an ideal gap size because it is not too small to prevent smooth revolutions of the scrolls but is not too large to allow fluid leakage while also improving the compression ratio of the scroll compressor at low manufacturing.  Given these facts, it becomes apparent that the combination of Takayuki’s scroll/wrap arrangement with Fujita’s 30 μm gap teaching would result in Applicant’s invention as now recited.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, & 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0743454 to Takayuki et al. (attached to previous office action) in view of US 6,659,745 to Fujita et al.


    PNG
    media_image1.png
    690
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    909
    647
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    658
    730
    media_image3.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 2-4 shown immediately above, Takayuki et al. (Takayuki) discloses:

(1)	A scroll compressor (1; Fig. 2; “scroll type fluid displacement apparatus”), comprising: a non-orbiting scroll (20) comprising a non-orbiting scroll end plate (201) and a spiral non-orbiting wrap (202) extending from the non-orbiting scroll end plate (Figs. 2-4); and an orbiting scroll (21) comprising an orbiting scroll end plate (211) and an orbiting wrap (212) extending from the orbiting scroll end plate (Figs. 2-4) and meshingly engaging with the non-orbiting wrap to form compression chambers (Figs. 2-3; col. 4, lines 55-59), wherein the non-orbiting wrap (202) comprises a first non-orbiting wrap portion (radially outer wrap portion 209) at a radially outer side and a second non-orbiting wrap portion (radially inner wrap portion 208) at a radially inner side, the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from a comparison of Figs. 2 & 3); the second non-orbiting wrap portion is always covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from a comparison of Figs. 2 & 3), the orbiting scroll end plate comprises a first covering portion (CP; labeled by the examiner in Figure 3 above for clarity) corresponding to the first non-orbiting wrap portion, and a protruding device (P; labeled by the examiner in Figure 3 above for clarity; also shown at the right side of Figs. 5-8) is provided in or on one of a first end surface (204a) of the first non-orbiting wrap portion and the first covering portion, and is spaced from the other of the first end surface and the first covering portion by a predetermined gap (protrusion “P” is provided on the first end surface 204a and is spaced from the first covering portion CP)

sealing device as claimed (Takayuki discloses a spiral seal element 39 for providing a sealing function).
However, providing a small axial gap between a scroll wrap tip and an opposing scroll end plate to form a “sealing device” providing improved oil sealing function is well known in the art of scroll compressors, as shown by Fujita et al. (Figs. 3A-3C; col. 7, lines 5-15), who specifically discloses an axial sealing gap of 30 μm between the tip of the orbiting scroll wrap and the end plate of the fixed scroll.  Fujita discloses that a gap of 30 μm is the preferred gap size because it is not too small to prevent smooth revolutions of the scrolls but is also not too large to allow fluid leakage (col. 2, lines 18-46; col. 3, lines 34-64; col. 7, lines 5-15).  Fujita goes on to disclose that a 30 μm gap provides a simplistic means of improving the compression ratio of the scroll compressor at a low manufacturing cost (col. 2, line 65 – col. 3, line 4).   Therefore, to one of ordinary skill desiring a scroll compressor with an improved compression ratio (due to reduced fluid leakage) at a low manufacturing cost, it would have been obvious to utilize the techniques disclosed in Fujita in combination with those seen in Takayuki in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Takayuki’s scroll assembly to have adjusted the gap between the scroll tip end faces (i.e. between the protrusion “P” and the covering portion “CP”) to be 30 μm, as taught in Fujita, in order to obtain predictable results; those results being an improved scroll compressor with very low fluid leakage provided not only by the seal 39, but also by the optimally sized axial gap between protrusion “P” and the orbiting scroll end plate 211 (including covering portion CP) that further reduces fluid leakage while ensuring smooth scroll operation throughout a wide temperature range (as taught in Fujita).

Claim 2, Takayuki’s sealing device comprises a protrusion (“P”; Fig. 3) protruding from the first end surface (204a) of the first non-orbiting wrap portion (the protrusion P protrudes from the end surface 204a of the first non-orbiting wrap portion 209, as seen in Figs. 4-5), and the protrusion is spaced from the first covering portion (CP) by the predetermined gap (this gap is clearly shown between protrusion 205 and covering portion 217 in Fig. 2; via the combination with Fujita, the gap is now sized to 30 μm to provide an oil seal therebetween)
In regards to Claim 3, Takayuki’s protrusion (“P”) is integrally formed with the first surface (204a) of the first non-orbiting wrap portion (as seen in Figs. 4-5, the protrusion P is integrally formed with the end surface 204a of the first non-orbiting wrap portion 209).
In regards to Claim 5, Takayuki’s sealing device (i.e. protrusion “P”, 30 μm axial gap, and spiral seal 39) comprises a first sealing member (i.e. protrusion “P” forms a sealing member when arranged at an axial spacing of 30 μm from the orbiting scroll end plate, via the combination with Fujita) provided on the first surface (204a) of the first non-orbiting wrap portion (209) (see Figs. 3-5 & col. 5, line 41 – col. 5, line 31).
In regards to Claim 6, Takayuki further discloses a second sealing member (39) is provided on an end surface (204a) of the second non-orbiting wrap portion (208); the first sealing member (P) has a height (i.e. an axial height) less than a height of the second sealing member (39) (this height difference is apparent in Fig. 3) such that a predetermined gap is formed between the first sealing member (P) and the first covering portion (CP) during operation of the scroll compressor (an axial gap is clearly shown between protrusion P and covering portion CP in Figs. 2-3).
In regards to Claim 8, Takayuki’s first covering portion (CP) comprises a thickness reduced region (CP is clearly shown as a tapering thickness region that gets thinner toward the outer edge of CP), and the predetermined gap is formed between the first non-orbiting wrap portion and the thickness reduced 
In regards to Claim 9, Takayuki’s thickness reduced region of the first covering portion (CP) has a constant thickness or a varied thickness (a tapering/varied thickness is apparent in Figs. 2-3).
In regards to Claim 10, Takayuki’s second sealing member (39) is continuous with the first sealing member (P) or is separate from the first sealing member (P) (sealing member “P” and sealing member 39 are clearly separate members).
In regards to Claim 12, the thickness reduced region of Takayuki’s first covering portion (CP) has a thickness less than a thickness of other parts (i.e. the radially inner region) of the first covering portion (this difference in thickness is apparent in Figs. 2-3; see also Claim 8 above).  However, Takayuki does not disclose that the radially outer region thickness is reduced “by 0 μm to 100 μm” relative to the inner portion, as claimed.  However, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In the instant case, Takayuki clearly discloses that the radially outer end of the first covering portion CP has a smaller thickness than other radially inner portions of CP, as claimed.  This is the same structure provided by Applicant’s recited invention.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraph 50 of the instant application, this thickness range has been disclosed, but the applicant has failed to disclose any criticality for the claimed range limitation.

Claims 13 & 15-16, Takayuki as modified by Fujita makes clear that a fluid/oil seal is achieved via the predetermined gap between the protrusion (i.e. the first sealing member) and the first covering portion/thickness reduced region (this is a functional limitation within an apparatus claim; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Takayuki discloses all the structural limitations of the claimed invention, including a predetermined axial gap that is arranged between a fixed scroll wrap protrusion (P) and an orbiting wrap covering portion (CP), which together achieve an oil seal therebetween (via the 30 μm gap, as disclosed via Fujita), as claimed.  The Examiner reminds Applicant that the claims do not require the predetermined gap alone to achieve the oil seal.  In other words, the claims allow for additional elements, in combination with the predetermined gap, to form the seal.  Therefore, there is an argument that Takayuki alone discloses Applicant’s invention as claimed.  However, for the sake of completeness, the Examiner also recognizes that Takayuki does not specifically disclose that his predetermined axial gap is sized such that it alone achieves an oil seal, which appears to be Applicant’s true intent here.  This is the reason behind modifying Takayuki’s gap with the 30um gap teachings from Fujita (as noted above).
In regards to Claims 14 & 17-18, Fujita clearly discloses that the predetermined gap is “between 0 μm and 30 μm”.  Thus, Takayuki as modified by Fujita discloses these features as well.


Allowable Subject Matter
Claims 7 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also refer to US 7,052,255 to Hong et al. (cited herein), which discloses another scroll compressor (Fig. 4) having a non-orbiting scroll (6) and an orbiting scroll (5) intermeshed therewith, wherein a sealing gap can be adjusted from zero (i.e. no gap at all) to a small gap “t” (see Figs. 5-6 & 8-9) depending on the desired output capacity.
Applicant's amendments filed on May 24th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC